                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA                       FILED
                                                                             OCT 17 2018
                                  BUTTE DIVISION
                                                                          Clerk, U.S. District Court
                                                                             District Of Montana
                                                                                    Helena
 MICHAEL DiFRANCESCO, on
 behalf of himself and others similarly
 situated,                                           No. CV 17-66-BU-SEH

                             Plaintiff,
                                                     ORDER
 vs.

 TIM FOX, in his official capacity as
 Attorney General of Montana; SARAH
 GARCIA, in her official capacity as
 Administrator of the Motor Vehicle
 Division; and MICHELE
 SNOWBERGER, in her official
 capacity as Bureau Chief of the Driver
 Services Bureau,

                             Defendants.

       The Court ordered a status conference 1 and a hearing 2 on Plaintiff's Motion

to Certify Class 3 to be held on October 16, 2018.



       1
           Doc. 33.
       2
           Doc. 34.
       3
           Doc.18.

                                           -1-
       The status conference with counsel to address issues directly related to

Plaintiffs Motion to Certify Class was conducted as scheduled.

       The Court determined at the hearing to defer address of the Motion to

Certify Class pending supplementation of the record by the parties with materials

as ordered.

       Upon the record made and for the reasons stated in open court the class to

which certification was sought, namely:

                 [A]ll Montana drivers who currently have, or will have,
                 at least one driver's license suspension because of
                 unpaid court debts and who did not, or will not, receive
                 an ability-to-pay hearing before the suspension,4

was determined to be unacceptable, inappropriate, and inadequate for

certification.

       ORDERED:

       1.        The Plaintiff shall file an amended motion for class certification on or

before November 2, 2018.

      2.         Plaintiff shall have the option, if deemed appropriate, on or before

November 2, 2018, to file an amended complaint setting forth modifications or

changes in allegations in the complaint necessary and appropriate and in support



      4
          Doc. 18 at 2.

                                             -2-
of the revised proposed class certification.

        3.      Each party shall have to and including October 26, 2018, in which to

file a brief in support of his or its position on the issue of whether a justiciable

controversy exists for persons asserted in the present class certification request 5

for "all Montana drivers who ... will have, at least one driver's license suspension

because of unpaid court debts and who ... will not, receive an ability-to-pay

hearing before suspension." 6

       4.       The parties shall meet and confer on or before November 2, 2018, to

address, agree upon, and submit to the Court a list identifying by appropriate

citation each and every United States or Montana constitutional provision or

statute of the state of Montana the Plaintiff claims to have been violated or not

appropriately applied in address or disposition of any claim asserted by Plaintiff or

on behalf of any class member.

       5.       On or before November 2, 2018, the Plaintiff shall file a statement

identifying by date of infraction and citation of statute, each and every driving

citation, ticket, or driving infraction asserted by Plaintiff on his own behalf, or on


       5
           Doc.18.
       6
          Plaintiff's counsel suggested at the October 16, 2018, hearing that the revised class
certification to be submitted would not include "drivers who ... will have ... [a suspension]"
and "who will not receive an ability-to-pay hearing before suspension."

                                               -3-
behalf of proposed class members, as a basis for or relevant to any and all claims

asserted in the complaint.

      6.     On or before November 2, 2018, Plaintiff shall file a report

identifying by: (1) title of court; (2) cause number; (3) date of filing; and (4)

identification of parties, for each case known to counsel that has presented or

asserted claims or issues which are the same as or substantially similar to the

claims of Plaintiff or proposed class members in this case.

      7.     Upon receipt of the submissions as ordered in paragraphs 1 through 6

above, and any other submissions deemed necessary and appropriate, the Court

will take up and address anew the revised class certification request, including

conduct of a further hearing or hearings if ordered by the Court.

      DATED this       /? ti!.
                           ~ay of October, 2018.


                                                ~&~✓hr\
                                            ~~DON                                   \
                                             United States District Judge




                                          -4-
